Exhibit 10.82
 
NOTE EXTENSION AGREEMENT


This Note Extension Agreement (this "Extension Agreement"), by and between
Invisa, Inc., a Nevada corporation, having a business at 1800 2nd Street, Suite
965, Sarasota, Florida 34236 (the “Borrower”), and Centurian Investors, Inc., a
Delaware corporation, having an address at 1800 2nd Street Suite 970, Sarasota,
Florida 34236 (the “Lender”) is entered into as of this 31th day of December,
2011 and shall be effective as of the date hereof (the “Effective Date”).


RECITALS:


WHEREAS, Borrower is indebted to Lender pursuant to that certain Promissory
Note, dated July 1, 2008, in the principal amount of up to One Hundred Thousand
($100,000.00) (the “Note”),


WHEREAS, the Note is secured by (a) an aggregate of Thirteen Million, Three
Hundred Thirty Three Thousand Thirty Four (13,333,334) shares of common stock of
Borrower and (b) a first priority lien on all of the assets of Borrower as more
specifically described in the Note and that certain General Security Agreement,
dated February 27, 2007 (the “Security Agreement” the Notes and the Security
Agreement, together with all documents executed in connection therewith being
hereinafter referred to collectively as the “Loan Documents”); and


WHEREAS, the outstanding principal balance, together with accrued and unpaid
interest, of the Note was due and payable on September 30, 2008; and


WHEREAS, Lender has periodically agreed to forebear with respect to certain
provisions of the Notes; and


WHEREAS, Borrower has requested and Lender agreed to extend the maturity date of
the Note, upon the terms and subject to the provisions set forth herein.


NOW THEREFORE, for ten ($10.00) Dollars, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Terms used herein which are defined in the Loan Documents shall have the same
meanings when used herein unless otherwise provided herein.


2. The Note is hereby amended to extend the Maturity Date of the Note from March
1, 2012 to March 31, 2014.


3. Lender shall attach an executed copy of this Amendment to the original Note
and all references hereafter to the Note shall be as amended hereby.


4. No right of Lender with respect to the loan evidenced by the Loan Documents
or any agreement, security agreement, financing statements or other documents,
executed or delivered in connection therewith are or will be in any manner,
released, destroyed, diminished or otherwise adversely affected by this
Agreement, except as expressly provided herein.


5. Borrower understands and agrees that the remaining provisions of the Note
shall remain in full force and effect without any changes or modification except
as expressly stated herein.


6. The provisions set forth herein are limited precisely as written and shall
not be deemed to (a) be a consent to, or waiver or modification of, any other
term or condition of the Loan Documents, or (b) except as expressly set forth
herein, prejudice any right or rights which the Lender may now have or may have
in the future under or in connection with the Loan Documents or any of the other
documents referred to therein. Except as expressly modified hereby or by express
written amendments thereof, the terms and provisions of the Loan Documents or
any other documents or instruments executed in connection with any of the
foregoing are and shall remain in full force and effect. In the event of a
conflict between this Agreement and any of the foregoing documents, the terms of
this Agreement shall be controlling. The representations and warranties made in
each Loan Document are true and correct in all material respects on and as of
the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7. None of the provisions of this Agreement shall inure to the benefit of
Borrower or any person other than Lender. Consequently, Borrower shall not be,
and no person other than the Lender shall be, entitled to rely upon or raise a
claim or defense, in any manner whatsoever, the failure of Lender to comply with
the provisions of this Agreement. Lender shall not incur any liability to
Borrower or any other person for any act or omission whatsoever.


8. This Agreement and the documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof.


9. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts and all of such counterparts shall together
constitute one and the same instrument. Complete sets of counterparts shall be
lodged with the Borrower and the Lender.


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above and shall be effective as of the Effective Date.






INVISA, INC.
CENTURIAN INVESTORS, INC.
Name: /s/ Edmund C King
Name: Howard R Curd
Title: Chief Executive Officer
Date: December 31, 2011
Title: Chief Executive Officer
Date: December 31, 2011

 
 
 
 
 

--------------------------------------------------------------------------------